


Exhibit 10.15


    
THIRD AMENDMENT
TO THE
EMPLOYMENT AGREEMENT


SEPTEMBER 21, 2015
WHEREAS, TESCO CORPORATION, a corporation organized under the laws of the
province of Alberta, Canada (the “Company”) and Dean Ferris (“Executive”)
entered into the Employment Agreement effective on August 3, 2010 as amended
(the “Agreement”); and
WHEREAS, as a consequence of the Second Amendment to the Agreement dated April
1, 2015, the Executive’s Base Annual Salary is TWO HUNDRED NINETY-FOUR THOUSAND
FIVE HUNDRED DOLLARS ($294,500); and
WHEREAS, Executive and the Company (the “Parties”) have now agreed that, as a
result of certain changes in market conditions, effective September 21, 2015
Executive’s Base Annual Salary shall be TWO HUNDRED EIGHTY-SEVEN THOUSAND ONE
HUNDRED THIRTY-EIGHT DOLLARS ($287,138), reflecting a 2.5% reduction from
Executive’s Base Annual Salary as set on April 1, 2015 and effective April 5,
2015 (the “Reduction”); and
WHEREAS, the Company and Executive agree that this Reduction, and the reduction
made in the prior amendment, is immaterial under Section 5(a) of the Agreement,
and that this Reduction shall not constitute a Good Reason under the Agreement;
NOW, THEREFORE, in consideration of the mutual covenants herein contained, which
the Parties acknowledge is good and valuable consideration, the Parties agree to
the amendment of the Agreement as follows (this “Amendment”):
The first sentence of Section 5(a) shall be replaced with the following:
“Executive shall receive a Base Annual Salary annually of TWO HUNDRED
EIGHTY-SEVEN THOUSAND ONE HUNDRED THIRTY-EIGHT U.S. dollars and no cents
($287,138) U.S.) payable in bi-weekly pay periods, subject to deduction of
statutorily required amounts, including but not limited to, withholding for
federal, state and local income taxes, and amounts payable by employees of
Employer for employee benefits.”
Executive, by executing this Amendment, agrees that the Reduction and amendment
of Section 5(a) of the Agreement as provided in this Amendment are immaterial
under Section 5(a) of the Agreement and shall not constitute Good Reason under
the Agreement, and Executive waives any claims or rights he may have as a result
of the Reduction and the amendment of Section 5(a); provided, however, that
Employee reserves the right to consider whether further diminution to the Base
Annual Salary during the calendar year 2015 along with this Reduction may
constitute Good Reason under the Agreement without limiting the other
requirements in the Agreement for Executive to terminate his employment for Good
Reason, including the notice provisions in Section 6(e).




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Amendment to the Agreement
effective as of September 21, 2015.
EXECUTIVE
Dean Ferris


Signature: /s/ Dean Ferris
    


Date: 09/24/2015




EMPLOYER:




Tesco Corporation






By:     /s/ Fernando R. Assing
                        Fernando R. Assing,
                        President and Chief Executive Officer


Date: 09/24/2015








